Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
It is well known to form a tungsten layer in a 3D NAND flash memory as noted in Kim et al. (Journal of the Korean Physical Society article).  It is also well known to form a tungsten layer in a 3D NAND device by atomic layer deposition as noted by Semiconductor Digest News.
With respect to metallic films, it is well known to form a metal film by using a transition metal source pulse and an inert gas pulse as noted in Saanila et al. (6,794,287).  It is also well known to form a tungsten film by using a pulse nucleation technique using tungsten hexafluoride and molecular hydrogen as precursor and an inert purge gas as noted in Yoo et al. (2007/0009658).
With respect to pulsing, it is also well known to form a tungsten layer on a substrate by atomic layer deposition using alternating pulses of a tungsten containing compound and a reducing gas with an argon pulse at noted in Fang et al. (2006/0040052).  In addition, it is also well known to deposit tungsten by using a hydrogen pulse, an argon pulse, and a tungsten-containing pulse as noted in Jandl et al. (2018/0053660).  However, the prior art references fail to teach or suggest of filling a structure with a metal containing material using the claimed pulsing sequence without an intervening hydrogen pulse.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        06/01/2022